UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2013 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-90052 NICOLET BANKSHARES, INC. (Exact name of registrant as specified in its charter) WISCONSIN (State or other jurisdiction of incorporation or organization) 47-0871001 (I.R.S. Employer Identification No.) 111 North Washington Street Green Bay, Wisconsin 54301 (920) 430-1400 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of May 10, 2013 there were 4,269,119 shares of $0.01 par value common stock outstanding. Nicolet Bankshares, Inc. TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Consolidated Balance Sheets March 31, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Income Three Months Ended March31, 2013 and 2012 (unaudited) 4 Consolidated Statements of Comprehensive Income Three Months Ended March31, 2013 and 2012 (unaudited) 5 Consolidated Statements of Changes in Stockholders’ Equity Three Months Ended March31, 2013 and 2012 (unaudited) 6 Consolidated Statements of Cash Flows Three Months Ended March31, 2013 and 2012 (unaudited) 7 Notes to Consolidated Financial Statements 8-23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24-43 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 PART II OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use ofProceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item 6. Exhibits 45 Signatures 45-49 PART I – FINANCIAL INFORMATION Item 1. Financial Statements: NICOLET BANKSHARES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share and per share data) March 31, 2013 (Unaudited) December 31, 2012 (Audited) Assets Cash and due from banks $ $ Interest-earning deposits Federal funds sold Cash and cash equivalents Securities available for sale Other investments Loans held for sale Loans Allowance for loan losses ) ) Loans, net Premises and equipment, net Bank owned life insurance Accrued interest receivable and other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Demand $ $ Money market and NOW accounts Savings Time Total deposits Short-term borrowings Notes payable Junior subordinated debentures Accrued interest payable and other liabilities Total liabilities Stockholders’ Equity: Preferred equity Common stock 34 34 Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Nicolet Bankshares Inc. stockholders’ equity Noncontrolling interest 64 45 Total stockholders’ equity and noncontrolling interest Total liabilities, noncontrolling interest and stockholders’ equity $ $ Preferred shares authorized (no par value) Preferred shares issued Common shares authorized (par value $0.01 per share) Common shares outstanding Common shares issued See accompanying notes to consolidated financial statements. 3 ITEM 1.Financial Statements Continued: NICOLET BANKSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Income (in thousands, except share and per share data) (Unaudited) Three Months Ended March 31, Interest income: Loans, including loan fees $ $ Investment securities: Taxable Non-taxable Federal funds sold - 1 Other interest income 80 71 Total interest income Interest expense: Money market and NOW accounts Savings and time deposits Short term borrowings 1 1 Junior subordinated debentures Notes payable Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Trust services fee income Mortgage income Brokerage fee income 84 Gain on sale, disposal and writedown of assets, net 4 Bank owned life insurance Rent income Investment advisory fees 86 86 Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy, equipment and office Business development and marketing Data processing FDIC assessments Core deposit intangible amortization Other Total noninterest expense Income before income tax expense Income tax expense Net income Less: Net income attributable to noncontrolling interest 19 13 Net income attributable to Nicolet Bankshares, Inc. Less:Preferred stock dividends and discount accretion Net income available to common shareholders $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 4 ITEM 1.Financial Statements Continued: NICOLET BANKSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (in thousands) (Unaudited) Three Months Ended March 31, Net income $ $ Other comprehensive income, net of tax: Securities available for sale (“AFS”): Net unrealized holding gains arising during the period Less: reclassification adjustment for net gains realized in net income - ) Net unrealized gains on securities before tax expense Income tax expense ) ) Total other comprehensive income Comprehensive income $ $ See accompanying notes to consolidated financial statements. 5 ITEM 1.Financial Statements Continued: NICOLET BANKSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders’ Equity (in thousands) (Unaudited) Nicolet Bankshares, Inc. Stockholders’ Equity Preferred Equity Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (“AOCI”) Noncontrolling
